DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,014,892 issued to Baret et al. (“Baret”) in view of U.S. Patent 7,254,989 issued to Bohm et al. (“Bohm”), U.S. Patent 4,652,752 issued to Ino et al. (“Ino”) and U.S. Patent 5,258,050 issued to Danielson (“Danielson”).

As for claim 1, Baret discloses a method for measuring a pressure at a test gas inlet (6) of a mass-spectrometric leak detector, comprising:
connecting (see Fig. 2) a mass spectrometer (1) to an inlet (between 1 and 2) of a high vacuum pump (2) having its outlet connected to an inlet of a pre-vacuum pump (3) via a vacuum line (4) in a gas conducting manner;
	connecting (see Fig. 3) the inlet of the pre-vacuum pump (3) to the test gas inlet (6) via a pre-vacuum inlet line (7) in a gas conducting manner, wherein from a gas flow from the test gas inlet (6) to the pre-vacuum pump (3), a partial flow (along 12) is branched off, throttled (at 11; col. 3, lines 12-27), and supplied to an additional gas inlet (where 9 joins the line between 1 and 2) of the high vacuum pump (2); and
	determining a presence of a leak by measuring a flow of test gas in said branched-off partial flow by means of the mass spectrometer (col. 3, lines 39-41), wherein the pre-vacuum inlet line (7) comprises a separately closable first valve (8), the vacuum line (4) comprises an additional pre-vacuum volume (14) and a separately closable second valve (5), and the test gas inlet (6) and the additional gas inlet (where 9 joins the line between 1 and 2) of the high vacuum pump are connected via a high vacuum inlet line (9) comprising a separately closable third valve (10);
operating the high vacuum pump (2) to evacuate the mass spectrometer (col. 3, lines 32-34);
	while the high vacuum pump evacuates the mass spectrometer into the pre-vacuum volume (col. 3, lines 32-41), closing said second valve (5) and third valve (10) in an initial state so that the pre-vacuum pump (3) initially evacuates a new test object connected to said test gas inlet (col. 3, lines 32-39);
evacuating said test object with said pre-vacuum pump (3) while first valve (8) is open (col. 3, lines 53-57); and
branching off (at 11) a partial flow (along 12) from said pre-vacuum inlet line (7) via a connection line (12) and supplying said partial flow (along 12) to said mass spectrometer (1) via said additional gas inlet (where 9 joins the line between 1 and 2) of the high vacuum pump (2);
performing leak detection during initial evacuation of said test object (col. 3, lines 34-41) by measuring a flow of test gas at said test gas inlet (6), by measuring the flow of test gas in said branched off partial flow by means of the mass spectrometer (12) with the first valve open (8) and the second (5) and third (10) valves closed (col. 3, lines 34-39), and subsequent leak detection is performed while the inlet pressure at the test gas inlet is lower than 2 mbar (col. 3, lines 49-52), according to a mass spectrometer counter flow principle with the first valve (8) closed and the second (5) and third (10) valves open (col. 3, lines 41-49), and not by measuring the test gas partial pressure in said branched off partial flow (i.e. because first valve 8 is closed);
wherein the pre-vacuum volume (14) is dimensioned in such a manner that, when the vacuum line (4) is closed (i.e. valve 5 is closed) and the high vacuum inlet line (9) connecting the test gas inlet (6) and the additional gas inlet (where 9 joins the line between 1 and 2) of the high vacuum pump (2) is closed (i.e. valve 10 is closed), pumping operation to detect leaks can be maintained for a sufficient duration of time without pumping of the pre vacuum volume again (col. 3, lines 53-67).
Baret does not explicitly disclose that the second valve (5) and third valve (10) are closed before the pre-vacuum pump (3) evacuates a test object connected to said test gas inlet (6).
Baret discloses that there had been a recognized problem or need in the art to evacuate a test object to test for leaks (Abstract). Baret discloses that the testing occurs while valve 8 is opened and valves 5 and 10 are closed (col. 3, lines 32-41 and lines 53--57).  The opening of valve 8 allows the pre-vacuum pump 3 to evacuate a test object while valves 5 and 10 are closed.   Baret discloses that valve 10 is closed before valve 8 is opened (col. 3, lines 32-41).  However, Baret does not disclose whether valve 5 is closed (1) before valve 8 is opened, (2) at the same time valve 8 is opened, or (3) after valve 8 is opened.  Since there are only three times that valve 5 can be closed with respect to the time valve 8 is opened, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to close valve 5 before opening valve 8 to achieve the predictable result of evacuating the test object to detect a leak with a reasonable expectation of success. Baret, as modified, discloses that the second valve (5) and third valve (10) are closed before the pre-vacuum pump (3) evacuates a test object connected to said test gas inlet (6) because Baret, as modified, discloses that valve 5 is closed before valve 8 is opened.
Baret does not disclose that the additional gas inlet of the high vacuum pump is an intermediate gas inlet.  Instead, Baret discloses that the additional gas inlet (where 9 joins the line between 1 and 2) is used to allow leak testing with the test gas inlet (col. 3, lines 32-41).
However, Bohm discloses an additional gas inlet (28) of a high vacuum pump that is an intermediate gas inlet (col. 3,lines 2-3).  Bohm discloses that the additional gas inlet (28) is used to allow leak testing with a test gas inlet (col. 3, line 35 - col. 4, line 22).
Because Baret and Bohm both disclose gas inlets of a high vacuum pump that allow leak testing, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the intermediate gas inlet of Bohm for the additional gas inlet of Baret to achieve the predictable result of allowing leak testing.
Baret as presently modified by Bohm does not disclose a pressure measurement device that is attached to the additional pre-vacuum volume.  Baret discloses that the additional pre-vacuum volume (Baret: 14) is located on the vacuum line (Baret: 4) between the high vacuum pump (Baret: 2) and the pre-vacuum pump (Baret: 3).
However, Bohm discloses a pressure measurement device (44) located on a vacuum line (23, 25) between a high vacuum pump (22) and a pre-vacuum pump (20).
Baret and Bohm disclose each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
.  One of ordinary skill in the art could have combined the pressure measurement device of Bohm with the vacuum line and additional pre-vacuum volume of Baret by connecting the pressure measurement device to the vacuum line, and that in combination, the pressure gauge, vacuum line and additional pre-vacuum volume merely perform the same functions as each does separately.  Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the vacuum line of Baret by attaching the pressure measurement device of Bohm to achieve the predictable result of measuring the pressure of the vacuum line between the high vacuum pump and the pre-vacuum pump.  Baret as modified by Bohm discloses that the additional pre-vacuum volume (Baret: 14) is attached to a pressure measurement device (Bohm: 44) because the additional pre-vacuum volume (Baret: 14) and the pressure measurement device (Bohm: 44) are attached to the vacuum line (Baret: 4).
Baret as presently modified by Bohm does not disclose determining the pressure at the test gas inlet by measuring a test gas partial pressure in said branched-off partial flow by means of the mass spectrometer, in part, because Barret as modified by Bohm does not disclose a pressure gauge used to measure the pressure of the test chamber.
However, Bohm discloses a pressure gauge (42) used to measure a pressure of a test chamber (14).
Baret and Bohm disclose each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
.  One of ordinary skill in the art could have combined the pressure gauge of Bohm with the test chamber of Baret by connecting the pressure gauge to the test gas inlet 6 of Baret as suggested by the Figure of Bohm, and that in combination, the pressure gauge, test gas inlet and test chamber merely perform the same functions as each does separately.  Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the test gas inlet line of Baret by attaching the pressure gauge of Bohm to achieve the predictable result of measuring the pressure of the test chamber.
Baret as presently modified by Bohm does not disclose determining the pressure at the test gas inlet by measuring a test gas partial pressure in said branched-off partial flow by means of the mass spectrometer, in part, because Barret as modified by Bohm does not disclose the type pressure gauge used to measure the pressure of the test chamber.
However, Ino discloses using a Bayard Alpart ionization gauge (4) to measure the pressure of a chamber (1).
Because Bohm and Ino both disclose pressure gauges to measure the pressure of a chamber, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the Bayard Alpart ionization gauge of Ino for the generic gauge of Bohm to achieve the predictable result of measuring the pressure of the chamber.
Although Baret as currently modified by Bohm and Ino discloses determining the pressure at the test gas inlet (Bohm: col. 3, lines 11-15, where the pressure gauge 42 of Bohm has been replaced with the pressure gauge 4 of Ino) and using a mass spectrometer to measure the presence of helium (Baret: Abstract and Bohm: co. 2, lines 57-62), Baret as presently modified by Bohm and Ino does not disclose determining the pressure at the test gas inlet by measuring a test gas partial pressure in said branched-off partial flow by means of the mass spectrometer
However, Ino discloses determining a pressure (i.e. a corrected total pressure) by measuring a gas partial pressure by means of a mass spectrometer (Abstract).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the step of determining the pressure as disclosed by Baret, Bohm and Ino by measuring a gas partial pressure as disclosed by Ino in order to more accurately measure the total pressure by accounting for the gas species measured by the Bayard Alpart ionization gauge (Ino: col. 1, lines 27-33).
Baret as modified by Bohm and Ino discloses detecting a leak during initial evacuation of said test object (Baret: col. 3, lines 34-41) by measuring a test gas partial pressure (Ino: Abstract) at said test gas inlet (Baret: 6), by measuring the test gas partial pressure (Ino: Abstract) in said branched off partial flow by means of the mass spectrometer (Baret: 12 and Ino: Abstract);
Baret as modified by Bohm and Ino does not explicitly disclose that the pumping operation to detect leaks can be maintained while an inlet pressure is above 15 mbar, in part because Baret does not disclose a molecular drag pump that has a delivery pressure above 15 mbar.  Instead, Baret discloses that the detection of leaks is performed with inlet pressures of about 10 mbar when the secondary/high vacuum pump is a molecular drag pump that has a delivery pressure of about 10 mbar (Baret: col. 3, lines 13-17; 49-52; and 57-61).
However, Danielson discloses a molecular drag pump that has a delivery pressure above 15 mbar (30 torr ≈ 40 mbar; col. 3, lines 13-15).
Because Danielson and Baret both disclose molecular drag pumps used as part of a leak detection system, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the molecular drag pump of Danielson for the molecular drag pump of Baret to achieve the predictable result of providing a molecular drag pump to be used in a leak detection system.
Baret as modified by Bohm, Ino and Danielson discloses that the pumping operation to detect leaks can be maintained while an inlet pressure is above 15 mbar because Baret discloses that leak detection is performed at the delivery pressure of the molecular drag pump (Baret: col. 3, lines 49-52) and Danielson discloses a molecular drag pump having a delivery pressure of about 40 mbar (Danielson: col. 3, lines 13-15).
Baret as modified by Bohm, Ino and Danielson does not disclose that a location of the throttling of the partial flow is arranged closer to the inlet of the pre-vacuum pump than to the at least one intermediate gas inlet of the high vacuum pump.
At the time of the effective filing date of the application, it would have been an obvious matter of design choice to a person of ordinary skill in the art to locate the throttling of Baret, Bohm, Ino and Danielson to be closer to the inlet of the pre-vacuum pump because Applicant has not disclosed that locating the throttling as claimed provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected the throttling of Baret, Bohm, Ino and Danielson, and applicant’s invention, to perform equally well with either the location disclosed by Baret or the claimed location closer to the inlet of the pre-vacuum pump because both locations would perform the same function of enabling leak measurements to be performed even when the pressure between the pre-vacuum/primary pump and the test gas inlet is large (Baret: col. 3, lines 12-52).
	Therefore, it would have been prima facie obvious to modify Baret, Bohm, Ino and Danielson to obtain the invention as specified in claim 6 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Baret, Bohm, Ino and Danielson.

As for claim 3, Baret as modified by Bohm, Ino and Danielson discloses all the limitations of the claimed invention
except that the pre-vacuum volume is dimensioned in such a manner that operation to detect leaks can be performed for one hour without interruption. Baret discloses that the pre-vacuum volume(Baret: 14) is a volume that retards or delays a pressure rise in the high-vacuum/secondary pump and prevents a pressure rise in the mass spectrometer so that the mass spectrometer can continue to perform leak testing (Baret: col. 3, lines 62-67), but Baret does not disclose how large the pre-vacuum volume is.
However, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See MPEP 2144.04 (IV)(A) and In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Since the claimed pre-vacuum volume and the pre-vacuum volume of Baret both function to prevent the pressure in the mass spectrometer from rising (Baret: col. 3, lines 62-67), the pre-vacuum volumes perform the same function.  Therefore, since it has been held that the size of the pre-vacuum volume does not patentably distinguish the claimed invention over the prior art, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the pre-vacuum volume of Baret, Bohm, Ino and Danielson to have the claimed size in order to achieve the predictable result of preventing the pressure in the mass spectrometer from rising.

As for claim 4, Baret as modified by Bohm, Ino and Danielson discloses all the limitations of the claimed invention
except that the pre-vacuum volume is larger than 10 cm3.  Baret discloses that the pre-vacuum volume (Baret: 14) is a volume that retards or delays a pressure rise in the high-vacuum/secondary pump and prevents a pressure rise in the mass spectrometer so that the mass spectrometer can continue to perform leak testing (Baret: col. 3, lines 62-67), but Baret does not disclose how large the pre-vacuum volume is.
However, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See MPEP 2144.04 (IV)(A) and In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Since the claimed pre-vacuum volume and the pre-vacuum volume of Baret both function to prevent the pressure in the mass spectrometer from rising (Baret: col. 3, lines 62-67), the pre-vacuum volumes perform the same function.  Therefore, since it has been held that the size of the pre-vacuum volume does not patentably distinguish the claimed invention over the prior art, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the pre-vacuum volume of Baret, Bohm, Ino and Danielson to have the claimed size in order to achieve the predictable result of preventing the pressure in the mass spectrometer from rising.

As for claim 5, Baret as modified by Bohm, Ino and Danielson discloses all the limitations of the claimed invention including that the flow throttle has a gas throughput (Baret: col. 3, lines 12-13) with a pressure difference of about 1000 mbar prevailing at the flow throttle (Baret: col. 3, lines 13-20),
except that the flow throttle has a gas throughput in a range of 10-5 mbar l/s to 10-3 mbar l/s. Baret does not disclose how large the gas throughput is.
However, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See MPEP 2144.04 (IV)(A) and In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Since the claimed flow throttle and the flow throttle of Baret both function to enable leak measurements to be performed even when the pressure between the pre-vacuum/primary pump and the test gas inlet is large (Baret: col. 3, lines 12-52), the flow throttles perform the same function.  Therefore, since it has been held that the size of the throughput of the flow throttle does not patentably distinguish the claimed invention over the prior art, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the flow throttle of Baret, Bohm, Ino and Danielson to have the claimed throughput in order to achieve the predictable result of enabling leak measurements to be performed even when the pressure between the pre-vacuum/primary pump and the test gas inlet is large.

As for claim 7, Baret as modified by Bohm, Ino and Danielson discloses that the branched-off partial flow is blocked (Baret: by 8).

Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive.
On pages 3-4 of the Remarks, Applicant argues that the position of the throttle with respect to the inlet of the pre-vacuum pump is important and is not an obvious design choice.  The examiner respectfully disagrees.  The examiner acknowledges that locating the throttle close to the branch-off site is important for the reasons disclosed in the specification.  However, locating the throttle close to the branch-off site is not claimed; instead, locating the throttle closer to the inlet of the pre-vacuum pump than to the at least one intermediate gas inlet of the high vacuum pump is claimed.  The claimed limitation describing the location of the throttle does not recite the branch-off site.  The examiner notes that the specification does not disclose the importance of locating the throttle closer to the inlet of the pre-vacuum pump than to the at least one intermediate gas inlet of the high vacuum pump.  The examiner notes that Baret discloses a throttle 11 that is located close to (i.e. at) the branch-off site in Fig. 5.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853